Citation Nr: 0700023	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  04-07 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability rating for the 
residuals of a viral infection with pericarditis, 
myocarditis, and abnormal echocardiogram (heart disease), 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran had active duty service from October 1960 to 
October 1963.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2003 
rating decision of the New Orleans, Louisiana, Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied the benefit sought on appeal.


FINDING OF FACT

The veteran's service-connected heart disease is not 
productive of acute congestive heart failure; or a workload 
of not less that 3 METs and not more than 5 METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope; or of left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent. 


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
30 percent for service-connected heart disease have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.104, Diagnostic Code 7002 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the disability rating assigned for 
service-connected heart disease does not reflect the current 
severity of his disability.  Specifically, the veteran 
contends that he suffers from fluctuating chest pain and 
shortness of breath now and then.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In addition, the evaluation of the same disability 
under various diagnoses, and the evaluation of the same 
manifestations under different diagnoses, are to be avoided.  
38 C.F.R. § 4.14.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, 
however, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In accordance with an August 1985 rating decision, the 
veteran was awarded service connection for heart disease, and 
assigned a 10 percent disability rating.  The veteran's 
disability rating was increased to 30 percent pursuant to an 
October 2000 rating decision.  In a statement in support of 
the claim dated in July 2003, the veteran claims that the 
severity of his service-connected heart disease warrants a 
rating in excess of the currently assigned 30 percent 
disability rating.

Turning to the relevant medical evidence, an August 18, 2003, 
VA echocardiogram (EKG) reported the following:  "Normal 
volumes.  Good left ventricular function.  Ejection fraction 
63%."

A VA heart examination report, dated August 26, 2003, 
recounts the veteran's medical history and complaints of 
shortness of breath with heavy exercise, such as mowing the 
yard, and occasional chest pain, dizziness once a month, and 
generalized fatigue.  The examiner commented that the veteran 
has not been diagnosed with myocardial infarction or 
congestive heart failure.  Physical examination revealed that 
the heart had a regular rate and rhythm, with no murmurs, 
clicks, rubs, or extra sounds.  There was slight edema in the 
extremities, and the fingers of both hands displayed mild 
clubbing.  The veteran's METs was estimated at 6.  It was 
noted that an earlier August 18, 2003, EKG was normal, and 
that an EKG taken at the time of examination revealed 
"normal sinus rhythm with a sinus arrhythmia, ST elevation 
probably due to early repolarization."

A September 2003 VA single proton emission computed 
topography study revealed a left ventricular ejection 
fraction of 59 percent.  The impression was "[n]egative 
myocardial perfusion study with minimal diaphragmatic 
attenuation of the inferior wall.  No diagnostic changes of a 
stress induced coronary ischemia at 84% of maximum exercise.  
Normal global left ventricular systolic function, dynamic 
wall motion, and normal myocardial thickening at end-
systole."

A February 2004 VA EKG note states the following:  "Normal 
volumes.  Concentric hypertrophy of the left ventricle.  Good 
left ventricle function.  Ejection fraction equals 70%."

A March 2004 VA stress test report contained the following 
impression: "Good work tolerance.  Increased left 
ventricular strain.  No chest pain.  The [veteran] may 
undertake heavy activity.  He will have improved blood 
pressure control."

The veteran's service-connected disability is rated under the 
schedular criteria for pericarditis provided by 38 C.F.R. § 
4.104, Diagnostic Code 7002 (2006).  Under this diagnostic 
code, a 30 percent rating requires a workload of greater than 
5 METs but not greater than 7 METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope, or; there is evidence 
of cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent rating requires more 
than one episode of acute congestive heart failure in the 
past year, or; workload greater than 3 METs but not greater 
than 5 METs resulting in dyspnea, fatigue, angina, dizziness, 
or syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  

Upon review of the medical evidence in conjunction with the 
applicable laws and regulations, the Board finds that the 
assignment of a disability in excess of 30 percent is not 
warranted under the applicable rating criteria of Diagnostic 
Code 7002.  This is because the symptoms produced by the 
veteran's heart disability simply do not meet the schedular 
criteria for a 60 percent rating.  Specifically, there is no 
evidence to show that the veteran suffers from congestive 
heart failure, that his workload is greater than 3 METs but 
not greater than 5 METs, or that he has an ejection fraction 
of 30 to 50 percent.  Indeed, the veteran's workload was 
specifically estimated to be 6 METs, and his ejection 
fraction never went below 59 percent.  Significantly, the 
most recent medical evidence, from February and March 2004, 
reveal that the veteran had good left ventricular function 
with an ejection fraction of 70 percent and was deemed fit to 
"undertake heavy activity." 

In view of the above analysis, the Board concludes that the 
preponderance of the evidence is against the veteran's claim.  
As the benefit-of-the-doubt rule does not apply, and that 
aspect of the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Consideration has also been given to providing the veteran a 
higher ratings for his service-connected lumbosacral strain 
on an extra-schedular basis under 38 C.F.R. § 3.321(b)(1) 
(2006).  The Board emphasizes that the Schedule for Rating 
Disabilities is based on the average impairment of earning 
capacity resulting from a service-connected disability.  See 
38 U.S.C.A. § 1155; 38 C.F.R. 4.1.  The veteran's October 
2004 RO hearing transcript contains testimony describing that 
the veteran has not worked since 1982, primarily as a result 
of "hip degeneration."  As the evidence of record does not 
document that this case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization due to his service-connected heart 
disability, referral for an extra-schedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) is not applicable under the 
circumstances.  

In rendering this decision, the Board has considered the 
Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

VA satisfied its duty to notify by means of an August 2003 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that were issued prior to the initial AOJ decision 
dated in September 2003.  The letter informed the appellant 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
The appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  

Moreover, the veteran was afforded a meaningful opportunity 
to present evidence and argument and to participate in his 
appeal.  In this case, the veteran was afforded a VA 
examination and several VA administered diagnostic procedures 
to evaluate the veteran's disability under the applicable 
rating criteria.  All relevant and identified medical records 
were associated with the claims file.  The veteran also 
appeared for an in-person hearing in October 2004 before an 
RO hearing officer.  A VCAA notice letter from the RO was 
sent to the veteran in August 2003, and the veteran was again 
informed of all the applicable laws and regulations pertinent 
to his claim and the reasons his claim was denied in 
variously dated rating actions.  Accordingly, Board holds 
that the veteran, in fact, was provided with a meaningful 
opportunity to participate in his claim by VA.  All available 
VA and other records that are known to be relevant and that 
still exist have been obtained and considered by the AOJ and 
the Board consistent with the duty to assist the veteran in 
compliance with 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  
The veteran presented written and oral arguments in support 
of his claims and was assisted by his accredited 
representative.  The RO issued supplemental statements of the 
case (SSOCs) in March 2004 and December 2004, essentially 
readjudicating the veteran's claim based on new evidence 
developed and new arguments advanced.  Hence, as the claim 
was readjudicated following the provision of adequate notice, 
any error as to the timing of the notice is nonprejudicial.  
See Prickett v. Nicholson, No. 04-0140 (U.S. Vet. App. Sept. 
11, 2006) (As long as a determination was made following the 
notice letter, there is no need to draw a distinction as to 
whether an adjudicatory decision was issued in a rating 
decision or a statement of the case.) 

Thus, the Board concludes that any defect in notice, if it 
were held to exist, would be rendered harmless in the present 
case. Mayfield v. Nicholson, 19 Vet. App. 103 (2005) rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  As all the 
requirements of the duty to notify and assist the veteran 
have been met, appellate review is appropriate.


ORDER

Entitlement to a disability rating in excess of 30 percent 
for the residuals of a viral infection with pericarditis, 
myocarditis, and abnormal echocardiogram, is denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


